DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6, 11, and 12 in the reply filed on 9/29/2022 is acknowledged. 
Upon further consideration, claims 1-12 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8-10, the limitations of “the thermal treatment step” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Journal of the Korean Physical Society, Vol. 57, No. 4, October 2010, pp. 1010-1014) in view of Duan (Materials Letters 79 (2012) 69–71).
Regarding Claim 1, 4, and 5-6, Lee et al. teaches a skutterudite thermoelectric material comprising the following formula [Abstract on first page, and also page 1011, top of page in figure 1, See “c” and “d”:                         
                            
                                
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    n
                                
                                
                                    0.3
                                
                            
                        
                     and                         
                            
                                
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    0.8
                                
                            
                            
                                
                                    S
                                    n
                                
                                
                                    0.2
                                
                            
                        
                    ]  meeting the following claim limitations: Q is Te, and Y is 0.7 or 0.8, Z is 0.3 or 0.2. In both cases y+z is 1 which is within 0 and 12.
Lee et al. is silent on S and X in chemical formula 1.
Duan et al. teaches a skutterudite thermoelectric material alloys [First page, page 69 bottom left of page], where Duan et al. discussed a variety of skutterudite alloys none which utilize Sulfur. Duan et al. teaches the Sulfur doping of CoSb skutterudites. Duan et al. teaches compounds such as                         
                            
                                
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11.9
                                    -
                                    x
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    x
                                
                            
                            
                                
                                    S
                                
                                
                                    0.1
                                
                            
                        
                     [page 71, bottom left of page]. The sulfur doping resulted in figure of merit ZT to improve compared to non-sulfur doped compounds [Abstract and page 71, bottom left of page].
Since Lee et al. teaches a thermoelectric skutterudite thermoelectric compound, which comprise Co, Sb, and Te, and is concerned about figure of merit ZT [Lee: page 1013, conclusion section], it would have been obvious to one of ordinary skill in the art before the filing of the invention to dope the skutterudite thermoelectric material of Lee et al. with the Sulfur as shown in the compounds of Duan et al. in order to improve the figure of merit ZT [Abstract and page 71, bottom left of page].
Within the combination above, modified Lee et al. teaches                          
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            0.1
                                        
                                    
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    n
                                
                                
                                    0.3
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            0.1
                                        
                                    
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    0.8
                                
                            
                            
                                
                                    S
                                    n
                                
                                
                                    0.2
                                
                            
                        
                    . Therefore, X is 0.1, Y is 0.7 or 0.8, Z is 0.3 or 0.2, Y+Z is between 0 and 12, and 3*X=3(0.1)=0.3 which is less than the value of Y.
Regarding Claim 2, within the combination above, modified Lee et al. is silent on the limitation of                         
                            w
                            h
                            e
                            r
                            e
                            i
                            n
                             
                            i
                            n
                             
                            c
                            h
                            e
                            m
                            i
                            c
                            a
                            l
                             
                            f
                            o
                            r
                            m
                            u
                            l
                            a
                             
                            1
                            ,
                             
                            y
                            ≥
                            3
                            x
                             
                            w
                            h
                            e
                            n
                             
                            0
                            <
                            y
                            +
                            z
                            <
                            1
                        
                    .
As the cost of construction and efficiency of the figure of merits ZT are variables that can be modified, among others, by adjusting amount of sulfur, Sn, and Te, with said cost of construction and efficiency of the figure of merits ZT both changing as the amount of sulfur, Sn, and Te, is changed, the precise amount of sulfur, Sn, and Te, would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein in chemical formula 1,                         
                            y
                            ≥
                            3
                            x
                             
                            w
                            h
                            e
                            n
                             
                            0
                            <
                            y
                            +
                            z
                            <
                            1
                        
                    .” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the amount of sulfur, Sn, and Te, in the compound of modified Lee et al.  to obtain the desired balance between the cost of construction and efficiency of the figure of merits ZT (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 3, within the combination above, modified Lee et al. is silent on y=3x+Z when 1                        
                            ≤
                            y
                            +
                            z
                            <
                            12
                        
                    .
As the cost of construction and efficiency of the figure of merits ZT are variables that can be modified, among others, by adjusting amount of amount of sulfur, Sn, and Te,  with said cost of construction and efficiency of the figure of merits ZT both changing as the amount of amount of sulfur, Sn, and Te, is changed, the precise amount of amount of sulfur, Sn, and Te,  would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein in chemical formula 1,                         
                            y
                            =
                            3
                            x
                            +
                            z
                             
                            w
                            h
                            e
                            n
                             
                            1
                            ≤
                            y
                            +
                            z
                            <
                            12
                        
                    ” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the amount of sulfur, Sn, and Te,  in the compound of modified Lee et al.  to obtain the desired balance between the cost of construction and efficiency of the figure of merits ZT (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 7, Lee et al. teaches a skutterudite thermoelectric material comprising the following formula [Abstract on first page, and also page 1011, top of page in figure 1, See “c” and “d”:                         
                            
                                
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    n
                                
                                
                                    0.3
                                
                            
                        
                     and                         
                            
                                
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    0.8
                                
                            
                            
                                
                                    S
                                    n
                                
                                
                                    0.2
                                
                            
                        
                     ] meeting the following claim limitations: Q is Te, and Y is 0.7 or 0.8, Z is 0.3 or 0.2. In both cases y+z is 1 which is within 0 and 12. The compound of Lee et al. is made by plasma sintering [page 1011, left of page in experimental procedure], where Co, SB, Te, and Sn were mixed [samples were melted by using a RF induction furnace and were quenched in order to prevent phase separation during solidification and cooling, page 1011, middle left of page]
Lee et al. is silent on S and X in chemical formula 1.
Duan et al. teaches a skutterudite thermoelectric material alloys [First page, page 69 bottom left of page], where Duan et al. discussed a variety of skutterudite alloys none which utilize Sulfur. Duan et al. teaches the Sulfur doping of CoSb skutterudites. Duan et al. teaches compounds such as                         
                            
                                
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11.9
                                    -
                                    x
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    x
                                
                            
                            
                                
                                    S
                                
                                
                                    0.1
                                
                            
                        
                     [page 71, bottom left of page]. The sulfur doping resulted in figure of merit ZT to improve compared to non-sulfur doped compounds [Abstract and page 71, bottom left of page]. The compound was made by plasma sintering by mixing Co, Sb, Te, and S [Page 69, experimental procedure]
Since Lee et al. teaches a thermoelectric skutterudite thermoelectric compound, which comprise Co, Sb, and Te, and is concerned about figure of merit ZT [page 1013, conclusion section], it would have been obvious to one of ordinary skill in the art before the filing of the invention to dope the skutterudite thermoelectric material of Lee et al. with the Sulfur as shown in the compounds of Duan et al., by mixing the Sulfur of Duan et al. during the plasms sintering process of Lee et al. in order to provide a thermoelectric material with improved figure of merit ZT [Abstract and page 71, bottom left of page].
Within the combination above,                         
                            
                                
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    0.7
                                
                            
                            
                                
                                    S
                                    n
                                
                                
                                    0.3
                                
                            
                        
                     and                         
                            
                                
                                    C
                                    o
                                
                                
                                    4
                                
                            
                            
                                
                                    S
                                    b
                                
                                
                                    11
                                
                            
                            
                                
                                    T
                                    e
                                
                                
                                    0.8
                                
                            
                            
                                
                                    S
                                    n
                                
                                
                                    0.2
                                
                            
                        
                      of Lee et al. is added with                         
                            
                                
                                    S
                                
                                
                                    0.1
                                
                            
                        
                     of Duan et al. Therefore, X is 0.1, Y is 0.7 or 0.8, Z is 0.3 or 0.2, Y+Z is between 0 and 12, and 3*X=3(0.1)=0.3 which is less than the value of Y.
Regarding Claim 8, within the combination above, modified Lee et al. teaches a thermal treatment step at 773K which is about 499.85 Celsius within the range of 400 to 800 Celsius [page 1011, middle and bottom left of page]
Regarding Claim 9, within the combination above, modified Lee et al. teaches further comprising a cooling step after the thermal step [samples were melted by using a RF induction furnace and were quenched in order to prevent phase separation during solidification and cooling, page 1011, middle left of page]
Regarding Claim 10, within the combination above, modified Lee et al. teaches further comprising a cooling step after the thermal treatment step [page 1011, middle left of page, samples were melted by using a RF induction furnace and were quenched in order to prevent phase separation during solidification and cooling, then annealed after, middle left of page]
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Journal of the Korean Physical Society, Vol. 57, No. 4, October 2010, pp. 1010-1014) in view of Duan (Materials Letters 79 (2012) 69–71) as applied above in addressing claim 1, in further view of Lee 2 (WO2016/052948, English Translation as US Pub No. 2017/0217783)
Regarding Claim 11, within the combination above, modified Lee et al. is silent on a thermoelectric conversion device comprising the compound of claim 1.
Lee 2 et al. teaches the use of a skutterudite based compound semiconductor material used as a material for a thermoelectric device or a solar cell [0007].
Since modified Lee et al. teaches the use of a skutterudite semiconductor compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the skutterudite semiconductor compound of modified Lee in a thermoelectric device as taught by Lee 2 et al. as it merely the selection of a known material for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 12, within the combination above, modified Lee et al. is silent on a solar cell comprising the compound semiconductor according to claim 1.
Lee 2 et al.  teaches the use of a skutterudite based compound semiconductor material used as a material for a thermoelectric device or a solar cell [0007].
Since modified Lee et al. teaches the use of a skutterudite semiconductor compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the skutterudite semiconductor compound of modified Lee in a solar cell device as taught by Lee 2 et al. as it merely the selection of a known material for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726